DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 10-15 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 11-12 recite the use of amounts by percentage, however, do not set forth the unit of percent, such as mass, volume, weight or some other, therefore the scope of the amount is unclear.  With regard to the prior art, the term “%” encompasses any type of percentage.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman. 
Sulieman: Effect of Conventional and Oven Drying on the Physicochemical Properties of Two Tomato Cultivars Fruit Powder; Food and Public Health 2013, 3(6): 346-351.

Independent Claim 10
Ganesan teaches a method for partially replacing salt (0002) in potato crisps (0108) comprising the steps of: 
5a) preparing a seasoning pre-blend comprising defined amounts of salt and powdered tomato (0108); 
b) adding a defined amount of said seasoning pre-blend to a batch of potato crisps and mixing said pre-blend with said crisps (0109-0111).

Ganesan does not discuss the amount of soluble solids in the powdered tomato.
Lomelin also teaches methods of using tomato powder (Fig. 1 and 1,19+) as a seasoning (1, 35+) and further discusses that it has a soluble solids content (12, 3+).



Lomelin also teaches that such a product has the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder (1, 47+ and 10, 45+).
Sulieman also teaches methods of making tomato powders, and further provides that the amount of total soluble solids (TSS) in the tomato powder (i.e. soluble tomato solids, i.e. STS) is result effective based on how the tomato powder is prepared, showing specific types of drying that provide more TSS and specific types of drying provide less TSS (ab.)
It is the examiner’s position that both process parameters of method of tomato drying and TSS content are known result effective variables.  If one type of drying is use the TSS content is higher, whereas if another type of tomato drying method is used the TSS content is lower. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the TSS content used in the process of Ganesan view of Lomelin and Sulieman, through routine experimentation, to impart an amount of STS in dried tomato powder, associated with its method of manufacture, because:
Lomelin illustrates that the art finds tomato powder with a soluble solids (STS) content as being suitable for similar intended uses, including methods of using tomato powders for seasoning (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for 
Lomelin shows that such a product provides the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder.
Sulieman provides that one of skill would have a reasonable expectation of success in imparting an amount of STS in dried tomato powder through routine experimentation associated with its method of manufacture because  the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Dependent claims
As for claim 13, Ganesan teaches that the addition of the powdered tomato blend 5to the potato crisps and the mixing together thereof is performed in a tumbler (0109-0111).  







Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman, as applied to claims 10 and 13 above, further in view of ‘551.
 ‘551: DE 2558551 A: Enhancing the flavour of foods and animal feeds by adding                       itaconic acid or its salts; published July 21, 1977  

As for claim 11, the modified teaching does not discuss the claimed range of citric acid in the soluble tomato solids composition.
 ‘551 also teaches methods of making foodstuff, including tomato powders with citric acid; and further provides the use of 0.1 to 30 wt% citric acid for the benefit of enhancing its flavor (see Basic Abstract).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuff, such as tomato powders, as the modified teaching above, to include the use of citric acid, as claimed, because ‘551 illustrates that the art finds citric acid to be suitable for similar intended uses, including methods of making foodstuff, such as tomato powders (i.e. STS) (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and also provides benefits to its use, include flavor enhancement.
Therefore the modified teaching above provides a titratable acidity level, measured as an equivalent of citric acid, within the range of about 3 to 4%.


Claims 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman, as applied to claims 10 and 13 above, further in view of ‘551, Applicant’s Admitted Prior Art (AAPA) and Geifman (6,890,574).
‘551: DE 2558551 A: Enhancing the flavour of foods and animal feeds by adding                       itaconic acid or its salts; published July 21, 1977  

As for claim 12, the modified teaching does not discuss the properties claimed.
‘551 also teaches methods of making foodstuff, including tomato powders with citric acid; and further provides the use of 0.1 to 30 wt% citric acid for the benefit of enhancing its flavor (see Basic Abstract).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuff, such as tomato powders, as the modified teaching above, to include the use of citric acid, as claimed, because ‘551 illustrates that the art finds citric acid to be suitable for similar intended uses, including methods of making foodstuff, such as tomato powders (i.e. STS) (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and also provides benefits to its use, include flavor enhancement.
Therefore the modified teaching above provides a titratable acidity level, measured as an equivalent of citric acid, within the range of about 3 to 4%.




wherein the STS used is characterized in having: 
a titratable acidity level within the range of about 3% to about 4% measured as an equivalent of citric acid;
a formol number greater than about 400, preferably greater than 500; and 
a color intensity of up to 20, preferably up to 15 wherein said color intensity value is determined as the a2+b2 value derived from a colorimetric measurement;
-2-NIR et al.Atty Docket No.: GPK-6278-17wherein said acidity level, formol number and color intensity number are measured in a STS sample having a concentration of 60 °Brix.  

In the alternative, it would be reasonable for one in the art to expect that similar compositions have similar properties.


Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909), and Sulieman as applied to claims 10 and 13 above, further in view of Maegli (5,298,268).
As for claim 14, Ganesan provides that the pre-blend flavoring mixture comprising powdered STS and salt comprises up to about 50% w/w powdered STS (0108).

Maegli also teaches methods of making potato chips (i.e. crisps) with seasoning (1, 11+).
Maegli teaches that the coating includes:
about 5 to 70% monosaccharide; 
about 10 to 50% alcohol; 
about 1 to 25% solvent; 
up to about 15% fat; 
up to 15 percent salt; 
about 0.5 to 8% other salts; and
up to 10 percent flavorings when used (starting around 12, 50+), including tomato powders (5, 45+). 
This provides for a regular salted crisp having from above zero to about 15 % salt when tomato powder flavoring is not used, and about 16.7 % of a preblend mixture comprising up to 10 wt% tomato powder with up to 15 wt% salt; 
which illustrates that the total amount of a pre-blend flavoring mixture is substantially equal to the amount of salt added to 10regular salted crisps, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making potato chips comprising seasoning, as the modified teaching above, to include that the total amount of a pre-blend flavoring mixture is substantially equal to the amount of salt added to 10regular salted crisps, as 

As for claim 15, Ganesan provides that the pre-blend mixture comprises salt in an amount of up to about 50 wt% (0108), which encompasses at least 50 wt% salt.
The modified teaching, in Maegli provides that the pre-blend mixture includes
up to 10 % tomato powder, which encompasses up to 50 wt% STS;
wherein the total amount of said mixture added to the potato crisps is substantially equal to or at least 50 wt% of the 15amount of salt added to regular salted crisps (as discussed above).

Response to Arguments
It is asserted, that the Office Action objected to claims 10 and 12. Applicant has amended these claims without waiver or disclaimer, solely in an effort to advance prosecution. Applicant requests withdrawal of the claim objections. 
In response, Applicant’s timely response is appreciated and said objection are withdrawn.

It is asserted, that the Office Action rejected claims 11, 12, 14, and 15 as indefinite. Applicant has amended the claims without waiver or disclaimer, solely in an effort to advance prosecution.  Applicant, moreover, would like to provide the following comments. In the claims, the percentage values given refer to acidity levels. 
In this regard, Applicant submits that titratable acidity (with regard to one or more weak acids) is a very commonly-used measurement of acidity in the food industry (including, among other things, in relation to wine, milk and other liquid foods and beverages). Consequently, the meaning of titratable acidity and the method for its measurement would be well known to persons having ordinary skill in the art. One of many published examples of the method of calculation of titratable acidity (in citric acid equivalents) may be found in the document published on the internet at In step G of this method, the % acid equivalent is calculated using the following formula:  
where the milliequivalent factor for citric acid is 0.064. 
In to order expedite prosecution, Applicant has amended the claims to conform to the common understanding in the art, as reflected in the specification. 
Applicant also points out that, with respect to claims 14 and 15, that the percentage values recited in these claims are given as "% w/w" values. Persons having ordinary skill in the art would know and understand that "% w/w" refers to weight-weight percentages. (See, e.g., Applicant, solely for the sake of completeness, also notes that the phrase "more than 50% salt" in claim 15 did not initially include the "w/w" term. This was, however, a ministerial error: it is clear from the context (both within claim 15 itself and in the supporting sections of the specification that the concentration of STS and the concentration of salt are measured in the same units, i.e., % w/w. 
minimum concentration of 50%. 
Applicant requests withdrawal of the indefiniteness rejections. 
 	In response, Applicants response to claims 14-15 are persuasive, however, regarding claims 11-12, the type of percentage remains indefinite.
 
 	It is asserted, that Claim 10 recites: A method for partially replacing salt in potato crisps comprising the steps of: a) preparing a seasoning pre-blend comprising defined amounts of salt and powdered soluble tomato solids (STS); b) adding a defined amount of said seasoning pre-blend to a batch of potato crisps or said foods and mixing said pre-blend with said crisps. With respect to claim 10, the Office Action states: Ganesan teaches a method for partially replacing salt (0002) in potato crisps (0108) comprising the steps of: a) preparing a seasoning pre-blend comprising defined amounts of salt and powdered tomato (0108); b) adding a defined amount of said seasoning pre-blend to a batch of potato crisps and mixing said pre-blend with said crisps (0109-0111).  Ganesan does not discuss the powdered tomato having soluble solids. Lomelin also teaches methods of using tomato powder (Fig. 1 and 1, 19+) as a seasoning (1, 35+) and further discusses that it has a soluble solids content (12, 3+). Lomelin also teaches that such a product has the benefits of preserving the necessary physical and sensorial or 
Applicant submits, however, that Ganesan would not have been combined with Lomelin to generate the claimed methods. Applicant agrees that Ganesan does indeed teach a method for partially replacing salt in a variety of food products (e.g., paragraph [0002]), including potato chips (crisps) (i.e., paragraph [0108]). But Ganesan relates entirely to salt-substitute compositions whose primary salt-replacing ingredient is trehalose (and not solid tomato solids): "Methods for reducing the sodium content of finished food products comprising adding trehalose to suitable food products in an amount ranging from greater than 0% to less than 1.5% by weight of the finished food product and by optionally further adding sodium and or potassium. Ingredient systems for achieving salt (i.e. sodium) reduction in suitable food products are also provided. The ingredient systems comprise trehalose and can include sodium, potassium, or combinations thereof." (Ganesan, Abstract.) Indeed, Ganesan's title makes clear that it is only directed to trehalose: "INGREDIENT SYSTEMS COMPRISING TREHALOSE, 
In addition to paragraph [0002] (which teaches the use of compositions comprising trehalose), the Office Action cites paragraphs [0108]-[0111], which correspond to Example 5. 
Applicant agrees that Example 5 involves both potato chips and tomato powder, namely Utz Unsalted Potato Chips and "McCormick Code 926883" tomato powder. But a person having ordinary skill in the art would know and understand that the tomato powder is not being used as a substitute for anything else. Rather, the tomato powder is present in the same amount (0.091%) in each of the three potato chip samples (control; reduced salt; reduced salt plus trehalose). Because there is no sample without tomato powder, a person having ordinary skill in the art would not have read and understood Ganesan as teaching anything about the contribution of the tomato powder to the saltiness of the potato chips. Thus, if Ganesan had taught or disclosed the salt-replacing ability of tomato products, it would have omitted the tomato powder from the control batch of chips, whose salty flavor was provided by the standard amount of salt present therein. 
Rather, the tomato solids were provided to contribute to the "BBQ" flavoring of the Utz Unsalted Potato Chips. A person having ordinary skill in the art, it is clear from the large number of different additives (including tomato powder, onion powder, spices, yeast etc.) that the presence of the tomato powder is required for the overall 'barbeque' flavor, and not to replace the 'missing' salt in the potato chips. 

Finally, for the sake of completeness, while Applicant agrees that paragraphs [0109] - [0110] of the cited publication do teach the mixing of a seasoning pre-blend to a batch of potato chips, this amounts to nothing more than a standard manufacturing procedure well known in the art. But it does not supply the lack of teaching regarding either step (a) or the primary aim of the recited methods. 
In response, Claim 10 requires a blend (an ingredient system) comprising soluble tomato solids for partially replacing salt.  Ganesan’s blend comprising soluble tomato solids is used for partially replacing salt.  The claims do not exclude the use of trehalose or require that only soluble tomato solids are used for replacing salt, therefore this argument is not persuasive.

It is asserted, that Applicant submits that claim 10 is a method claim, defining the use of a specific tomato product (STS) as a salt-replacer. The absence of any explicit or implied association between tomato products and salt-replacement in Ganesan, leads to the conclusion that Ganesan is deficient not only in that it does not define a "powdered tomato having soluble solids but also in that it fails to teach, hint or even suggest that any tomato-derived product may be used to partially replace salt in a potato chip product. There is no reason or rationale why a person having ordinary skill in art would have generated the claimed subject matter based on Ganesan. 
In response, claim 10 in no way sets forth STS as a salt replacer, therefore this argument is not persuasive.

It is asserted, that the secondary reference, Lomelin, does not supply the teaching concerning the salt- replacing nature of solid tomato solids, which is absent from Ganesan. That is, Lomelin also does not teach or suggest partially replacing salt in potato crisps by preparing a seasoning pre- blend comprising defined amounts of salt and powdered soluble tomato solids (STS). 
In response, claim 10 in no way sets forth STS as a salt replacer, therefore this argument is not persuasive.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793